Citation Nr: 0940954	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-34 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for service-connected multiple sclerosis (MS).

2.  Entitlement to an increased evaluation in excess of 20 
percent for lumbar disc disease.

3.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected chondromalacia, right knee.

4.  Entitlement to an increased evaluation in percent for 
service-connected chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1982 through April 
1988.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
Remanded the appeal in December 2008.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in November 2008.   

In August 2009, the Veteran submitted argument and VA 
clinical records to the Board.  VA clinical records dated 
from March 2009 through June 2009 had not previously been 
associated with the claims file.  In October 2009, the 
Veteran, through his representative, waived his right to have 
those records reviewed by the agency of original jurisdiction 
prior to review of the records by the Board.  38 C.F.R. 
§ 20.1304 (2009).  Appellate review may proceed.  

The claim for an increased evaluation in excess of 30 percent 
for multiple sclerosis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar disc disease is 
not manifested by forward flexion less than 30 degrees, or 
combined motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm resulting in abnormal gait or 
spinal contour, or incapacitating episodes.

2.  The Veteran's chondromalacia of each patella is 
manifested by bilateral crepitus and bilateral knee pain, 
mild limitation of motion, increased with repetitive flexion, 
without radiologic evidence of degenerative joint disease in 
either knee, and without objective medical evidence of 
instability in either knee.  


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 20 percent for 
lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2009).

2.  Criteria for an evaluation in excess of 10 percent for 
chrondromalacia, right knee, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5262 (2009).

3.  Criteria for an evaluation in excess of 10 percent for 
chondromalacia patella, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased 
evaluations for his service-connected disabilities.  He 
contends, in particular, that the examiner who conducted VA 
examination in 2009 did not adequately evaluate the extent of 
pain on repetitive movement.  Before assessing the merits of 
the appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

By a letter issued in January 2007, the RO notified the 
Veteran of the general criteria for an increased evaluation 
for a service-connected disability.  The letter also advised 
the Veteran all the general criteria for determining a 
disability rating and for determining the effective date of 
the award when an increased level of compensation is granted.  
By a letter issued in February 2009, the Veteran was advised 
of criteria specific to evaluation of his claims on appeal, 
as well as the criteria for determining disability 
evaluations and effective dates for awards generally.  
Vazquez-Flores v. Shinseki, No. 08-7150, slip op.10-12, 17-19 
(Fed. Cir. Sep. 4, 2009).

The Veteran's testimony before the Board in 2008 and the 
Veteran's 2009 presentation establish that the Veteran 
understood that evidence of increased severity of each 
disability was necessary to substantiate the claims.  Given 
the facts of this case, the Board finds that VA has fulfilled 
its VCAA notification duties to the Veteran to the extent 
necessary. 


Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded VA examinations of the 
severity of each disability addressed in this appeal.  The 
claim was remanded in 2008, and additional VA examinations 
were afforded.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Claims for increased disability

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  

1.  Claim for increased evaluation for back disability

Disabilities of the spine are evaluated either under a 
general rating formula for diseases and injuries of the spine 
or under a formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003).  The 
general rating formula provides the following criteria: a 40 
percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Further 
instructions under the general formula provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 1.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for evaluations based upon 
incapacitating episodes of certain durations. 38 C.F.R. § 
4.71a, DC 5243.  For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Note (1).
 
Facts and analysis

The Veteran was granted service connection for a back 
disability in 2002.  VA outpatient treatment notes dated in 
October 2006, the month before the Veteran submitted the 
claim for an increased evaluation underlying this appeal, 
disclose that the Veteran complained of back pain.  He 
reported that he was being asked to perform more strenuous 
activity at work.

On VA examination conducted in March 2007, the Veteran was 
able to undress slowly.  He complained of continuous back 
pain.  He reported daily flare-ups of pain due to climbing, 
bending, twisting, and other physical activities in his work 
as a maintenance electrician.  Decreased sensation to 
pinprick and weakness in the lower extremities, especially on 
the right, was attributed to the Veteran's multiple 
sclerosis.  He used a lumbar support.  Forward flexion was 
from 0 degrees to 60 degrees, extension was to 15 degrees, 
and left and right lateral flexion and rotation was to 20 
degrees, with pain at the endpoint of each motion.  Deep 
tendon reflexes were equal.  Repetitive motion decreased 
flexion to 50 degrees and decreased other motions to 15 
degrees.  Radiologic examination discloses degenerative disc 
disease and spondyloarthritis of the lumbar spine.  

March 2007 evaluation discloses that the Veteran had a normal 
gait pattern.  He used a cane because of right leg numbness 
and a feeling of heaviness.  In May 2007, the Veteran was 
provided with a TENS (transcutaneous electrical nerve 
stimulation) unit to help manage his back pain.  Evaluation 
in June 2007 discloses that the Veteran continued to report 
back pain and use of a back brace.  There was muscle 
tenderness and point tenderness along the spine.  The 
provider concluded that the Veteran had chronic back pain 
consistent with mild degenerative disc disease.  

The Veteran continued to work full-time as an electrician, 
including required activities of twisting, bending, and 
stooping.  There were no incapacitating episodes (as defined 
by VA) of back pain.  This evidence is unfavorable to an 
evaluation in excess of 20 percent, as the Veteran was able 
to flex the lumbar spine greater than 30 degrees, including 
after repetitive motion.  The evidence through June 2007 is 
completely unfavorable to a finding that the Veteran's 
functional forward flexion was limited to 30 degrees or less, 
including with consideration of pain, since he continued to 
be able to perform his job, despite weakness attributed to 
MS.  

February 2008 VA outpatient treatment notes reflect that the 
Veteran continued to work full-time, but was changing his 
position, and rotating from a day shift to a night shift, 
because of increased fatigue, difficulty managing the 
exertion of his job, and decreased strength in the trunk, 
especially on the right, and in the lower extremities, 
especially on the right.  He transferred to a night shift 
because the work at night was less strenuous.  At the October 
2008 Travel Board hearing, the Veteran's spouse testified 
that the Veteran's back would lock up occasionally.  The 
Veteran testified that he had pain from his back down his 
legs, with numbness and tingling, at times.  

At the time of VA examination conducted in February 2009, the 
Veteran had active forward flexion of the back to 45 degrees, 
and motion from zero degrees to 10 degrees in each other 
plane of lumbar motion (extension, left lateral flexion, 
right lateral flexion, left lateral rotation, right lateral 
rotation).  The examiner concluded that the Veteran had pain 
with active motion, but was unable to determine where pain 
began or ended with each motion, as the examiner observed 
that the Veteran appeared to exaggerate the limitations of 
range of motion.

The evidence fails to support a finding that the Veteran had 
function limitation of motion of the spine to less than 30 
degrees of flexion.  The Board acknowledges the testimony 
that the Veteran's back would sometimes "lock up," so that 
he was unable to bend at all.  The Veteran's spouse described 
an example of an episode when that happened.  However, the 
hearing testimony makes it clear that such an episode is 
unusual, and happened only a few times during the pendency of 
this appeal.  In particular, there was no evidence that the 
Veteran required assistance getting to work or home from work 
as a result of back pain during the pendency of the appeal.  

The fact that the Veteran continues to perform his activities 
of daily living, with some assistance at times when he is 
very stiff, and that he continues to work, although at a less 
physically strenuous job, and continues to drive himself to 
work and home from work daily, establishes that he retains 
functional ability to flex the thoracolumbar spine to at 
least 30 degrees.  The evidence establishes that the Veteran 
does have pain on flexion to 45 degrees or more, but does not 
establish that the Veteran has pain on flexion which limits 
him to 30 degrees of functional use, even with consideration 
of the Veteran's statements and testimony that he has 
increased limitation of the back due to weakness and fatigue 
on repetitive motion.  

In particular, the Board notes that the Veteran has also been 
granted service connection for multiple sclerosis.  The 
Veteran noted, in his August 2009 statements, that he had 
serious fatigue and weakness as result of multiple sclerosis.  
The Remand, below, directed so that a more complete picture 
of the severity of the Veteran's multiple sclerosis, 
recognizes that the Veteran does experience weakness and 
fatigue due to MS.  However, since the Veteran's weakness, 
including of the chest and trunk, is a recognized 
manifestation of his multiple sclerosis, the Veteran's 
weakness, fatigability, and pain on motion of the back cannot 
be attributed wholly to the Veteran's lumbar spine 
disability.  Therefore, accurate evaluation of the extent to 
which limitation of motion of the lumbar spine is 
attributable to the Veteran's lumbar disability rather than 
to his disability due to MS is particularly dependant on the 
objective findings on VA examinations.  

The objective evidence of record establishes that the Veteran 
had active range of motion of the thoracolumbar spine to at 
least 50 degrees, including with consideration of pain and 
functional limitation with pain after repetitive motion, 
during at least the majority of the pendancy of this appeal.  
The Veteran demonstrated pain at 45 degrees of flexion and 
beyond on VA examination in 2009, but the VA examination 
report does not establish that the Veteran's lumbar flexion 
was limited to 30 degrees or less by pain on objective 
examination.  A finding that the Veteran had an additional 10 
degrees of objective limitation due increased lumbar pain on 
repetitive motion at the 2009 VA examination would be 
consistent with the findings of the March 2007 VA 
examination.  

An evaluation in excess of 20 percent should not be warranted 
unless the Veteran's functional limitation due to pain 
increased, with repetitive motion, increased to more than 15 
degrees, as compared to the 10 degrees of additional loss 
noted at the 2007 VA examination.  However, as discussed, the 
fact that the Veteran continued to work full-time at a 
physically demanding job, even though he switched to a less 
arduous shift, and the fact that he continued to be able to 
drive himself to and from work each day, is unfavorable to a 
finding that the Veteran's lumbosacral spinal movement was so 
limited that a 40 percent evaluation may be assigned.  The 
Board finds that the Veteran's demonstrated physical 
activities is a more accurate measure of the Veteran's 
retained motion of the lumbosacral spine than his subjective 
complaints of back pain at the time of the 2009 VA 
examination, when those subjective complaints are considered 
in conjunction with the objective findings and the records as 
a whole.

The preponderance of the evidence is against a finding that 
there is ankylosis of the thoracolumbar spine or that the 
Veteran is limited to 30 degrees or less of thoracolumbar 
motion, including with consideration of pain.  The provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim for an increased evaluation in excess 
of 20 percent for lumbar spine disability is denied.  

2.  Claim for increased evaluation for chondromalacia of each 
knee

The Veteran has been granted service connection 
chrondromalacia of the right patella and chondromalacia of 
the left patella.  The right and left knee disabilities are 
evaluated under DC 5257, in conjunction with DC 5299.  
Technically, DC 5257 provides a rating for instability, while 
DC 5299 provides a method of evaluating a knee disorder which 
is not specifically addressed in the rating criteria.  

A 10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Under Diagnostic Code (DC) 5260, a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is 
assigned when knee extension is limited to 5 degrees; when 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  A 20 percent rating will be assigned for 
limitation of flexion of the knee to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the knee to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Where a Veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DC 5257 if the Veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
nature of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
Sections 4.40, 4.45, and 4.59.  See VAOPGCPREC 09-98.

Facts and analysis

The Veteran was granted service connection was granted for 
chrondromalacia of each patella in June 2004, effective in 
2002, and a 10 percent evaluation was assigned.  VA 
outpatient treatment records dated in October 2006, the month 
before the Veteran submitted the claim for an increased 
evaluation underlying this appeal, disclose that the Veteran 
complained of knee pain.  

On VA examination conducted in March 2007, the Veteran walked 
slowly and stiffly and used a cane, because he was afraid 
that his right knee would buckle or give out.  He was able to 
squat only to 45 degrees for fear that the right knee would 
give out.  There was pain in both knees, but only the right 
knee was weak and would give way.  He was using a thermal, 
elastic knee brace.  He reported daily flare-ups of pain due 
to climbing, bending, and kneeling at work.  

Range of motion of the right knee was from zero degrees 
extension to 115 degrees flexion, with pain beyond 115 
degrees of flexion, and maximum pain at 140 degrees of 
flexion.  Left knee range of motion without pain was from 
full extension to 120 degrees of flexion.  Repetitive motion 
further decreased the range of motion of each knee by an 
additional 5 degrees.  There was crepitus over the 
patellofemoral joint bilaterally.  There was no ligamentous 
instability.  Radiologic examination of each knee was 
interpreted as normal. 

This evidence is unfavorable to an evaluation in excess of 10 
percent for either knee, as the Veteran did not have 
compensable limitation of motion of either knee, did not have 
instability of either knee, and did not have degenerative 
joint disease of either knee on radiologic examination.  The 
Veteran had muscle weakness of the right lower extremity, but 
the giving way of the Veteran's right knee was attributed to 
weakness due to MS rather than to any ligamentous instability 
or other knee disability.  

Physical therapy was used to improve the Veteran's right 
lower extremity strength, according to April 2007 VA 
outpatient treatment notes.  September 2007 clinical 
evaluation disclosed a 40 percent decrease in muscle strength 
in the right upper and lower extremity as compared to the 
left.  February 2008 VA outpatient treatment notes reflect 
that the Veteran continued to work full-time, but was 
changing his position, and rotating from a day shift to a 
night shift, because of increased fatigue, difficulty 
managing the exertion of his job, and decreased strength in 
the right upper and lower extremities.  

In April 2008, the Veteran requested a wrap-around metal knee 
brace for each knee.  At his hearing, the Veteran described 
this as a metal brace with a hinge.  He was provided with 
education about exercise to avoid, including deep knee bends 
and walking up and down stairs.  The Veteran was advised to 
stretch his legs out when sitting rather than keep his knees 
in flexion.  

At his October 2008 Travel Board hearing, the Veteran 
testified that he used a cane when walking outside work as a 
result of weakness and pain.  The Veteran did not use the 
cane at work because of concerns about keeping his job.   The 
Veteran testified that he had to limit the motion of his 
knees to reduce his pain.  He reported that he fell on at 
least one occasion due to loss of balance.  The Veteran did 
not testify that he had giving way of the knee.   

At the time of VA examination conducted in February 2009, 
there was no objective evidence of giving way, instability, 
stiffness, dislocation, or subluxation of either knee.  The 
Veteran reported that he wore knee braces frequently.  He 
reported using 4 to 6 Tylenol per day.  The Veteran was able 
to extend each knee to zero degrees, but was able to flex 
each knee only to 20 degrees.  He indicated that he had 
severe pain at flexion beyond 20 degrees.

In April 2009, the Veteran reported that he had difficulty 
walking on level ground, climbing stairs, or getting out of a 
chair.  

The Veteran is entitled to a separate, compensable evaluation 
for knee disability other than chondromalacia of each 
patella, if none of the symptomatology for the disorder other 
than chondromalacia is duplicative of or overlapping with the 
symptomatology of the chondromalacia.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, in this case, there is no 
evidence of a knee disorder other than chondromalacia of each 
patella.  In particular, as noted above, radiologic 
examination was negative for findings of degenerative joint 
disease.  Therefore, a separate, compensable evaluation under 
DC 5003 for arthritis is not applicable.  

The only symptom of knee disability other than knee pain 
described by the Veteran is instability.  However, as 
discussed, in this case, the Veteran's providers have 
attributed weakness of the right chest, trunk, and lower 
extremity to the Veteran's service-connected MS.  No 
objective manifestation of knee instability of either knee 
was found at any VA examination or outpatient treatment 
episode during the pendency of this appeal.  Medical evidence 
establishes that the Veteran's giving way of the right knee 
is due to weakness of the right lower extremity related to MS 
rather than to chrondromalacia or other discover of the right 
knee.  Therefore, a separate, compensable evaluation based on 
instability is not warranted, since weakness of the lower 
extremity due to MS is evaluated as a manifestation of MS.  

The Veteran manifested flexion of the right knee and of the 
left knee to 110 degrees or beyond, even with consideration 
of pain, at the time of the March 2007 VA examination.  At 
that time, the Veteran continued to perform most activities 
of daily living with only occasional assistance, he drove 
himself to and from work, and he continued to work full-time 
at a physically demanding job.  

At the time of March 2009 VA examination, in contrast, the 
Veteran manifested ability to flex the right and left knees 
to only 20 degrees.  Limitation of flexion of a knee to 20 
degrees warrants a 30 percent evaluation.  However, the 
Veteran continued to perform most activities of daily living 
with only occasional assistance, he drove himself to and from 
work, and he continued to work full-time at a physically 
demanding job, although he had switched to night shift so 
that the work would be less physically demanding.  The Board 
finds that the demonstrated activities performed by the 
Veteran daily, as compared to his subjective complaints of 
right and left pain and limitation of flexion at the February 
2009 VA examination is a more accurate measure of the 
Veteran's functional use of the right and left knees.  

In particular, the Board notes that, absent evidence that the 
Veteran is driving a motor vehicle with special controls, 
driving a motor vehicle requires flexion of the knee in 
excess of 20 degrees.  The fact that the Veteran was able to 
routinely drive on short trips to work, although he does not 
drive on longer trips due to fatigue caused by MS, 
establishes that the Veteran has functional motion of each 
knee without pain beyond 45 degrees of flexion.  The Veteran 
is not entitled to an evaluation in excess of 10 percent for 
either right or left knee chrondromalacia unless he 
establishes that there is limitation of flexion to 45 degrees 
or less.  The Board finds that, even with consideration of 
pain and flare-ups, the Veteran is generally able to bend 
each knee in excess of 45 degrees.

The preponderance of the evidence is against a finding that 
there is compensable arthritis or compensable limitation of 
motion of either knee, or disability of either knee other 
than chondromalacia which may be separately evaluated.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim for an increased 
evaluation in excess of 10 percent for right knee 
chondromalacia or for left knee chondromalacia is denied.  


ORDER

The appeal for an increased evaluation in excess of 20 
percent for lumbar disc disease is denied.

The appeal for an increased evaluation in excess of 10 
percent for service-connected chondromalacia, right knee, is 
denied.

The appeal for an increased evaluation in percent for 
service-connected chondromalacia, left knee, is denied.


REMAND

Multiple sclerosis (MS) is rated under 38 C.F.R. § 4.124a, DC 
8018.  The minimum rating for MS which has symptomatic 
manifestations is 30 percent.  In order to warrant a rating 
in excess of 30 percent, the manifestations (residuals) of MS 
must be separately evaluated, and the separate evaluations, 
when combined, must result in a combined rating in excess of 
30 percent.  If the evaluation which would be assigned by 
separately rating each manifestation of MS would be more 
favorable to the Veteran than a single 30 percent evaluation 
assigned under DC 8018, then the Veteran is entitled to the 
benefit of the separate ratings, which are substituted for 
the single rating under DC 8018.  The Board notes that a 
claimant is entitled to separate ratings under different 
diagnostic codes for different problems or residuals of an 
injury, if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

Thus, accurately evaluating MS is highly complex, in light of 
the fact that it can cause manifestations that affect 
differing functions in many parts of the body.  In this case, 
during the course of this appeal, the Veteran has sought 
medical treatment for manifestations of MS which were not 
present when the Veteran first submitted his claim for an 
increased rating.  In addition to the neurologic and muscle 
weakness manifestations and generalized fatigue for which the 
30 current percent evaluation was assigned under DC 8018, the 
Veteran's MS has increased in severity, and the Veteran now 
reports difficulty concentrating, erectile dysfunction, 
voiding dysfunction, and an acquired psychiatric disorder due 
to the stress of MS.  Recent VA records dated in April 2009, 
submitted by the Veteran, disclose that the Veteran was 
having mild impairment of his ability to speak.  In June 
2009, the Veteran was having mild difficulty swallowing.  
Initially during the pendency of this appeal, examination of 
the Veteran's eye disclosed that no there were no 
manifestations of ophthalmologic symptoms of MS.  However, 
evaluation of the Veteran's eyes in 2009 suggested that the 
Veteran's increased episodes of blurred vision might be due 
to MS.  

To this extent, the Board agrees with the Veteran's 
representative that evaluation of an acquired psychiatric 
disorder, erectile dysfunction, and bladder dysfunction, and 
evaluation of all manifestations of MS is required in order 
to determine whether the manifestations, evaluated 
separately, would result in an evaluation in excess of 30 
percent.  Further development of the medical evidence is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also obtain copies of 
all records of the Veteran's treatment at 
VA medical facilities which are not 
already on file, including records from 
March 2009 to the present and associate 
such records with the Veteran's claims 
folder.

2.  The Veteran should be afforded an 
opportunity the opportunity to submit or 
identify any records of non-VA treatment 
of a service-connected disability since 
March 2009, or any other relevant private 
treatment record not yet associated with 
the claims files.

The Veteran should be afforded the 
opportunity to submit or identify 
alternative records, that is, evidence 
other than clinical records, to include 
employment records, which might 
demonstrate the severity of the Veteran's 
MS of the effect of that disability on his 
employment.  

3.  Thereafter, the Veteran should be 
scheduled for a series of VA examinations.  
The Veteran's claims folder and a complete 
copy of this remand must be provided to 
the examiner for review in conjunction 
with all examinations performed.

The Veteran should first be provided a VA 
examination by a physician having 
expertise in dealing with multiple 
sclerosis.  Each symptom of MS manifested 
by the Veteran should be described by the 
examiner, to the extent possible.  Then, 
specialized examination to describe the 
severity of MS for each involved body 
system should be conducted, including eye 
examination, psychiatric examination, 
examination of cognitive functioning, 
orthopedic examination, urologic 
examination, and neurologic examination, 
or other examination, should be conducted 
as necessary.  

The severity of muscle weakness and 
neurologic impairment should be described 
separately for each affected extremity or 
body part.  The appropriate VA examiner 
should provide an opinion as to whether 
the nerve involvement of each extremity 
more nearly approximates complete or 
incomplete paralysis, and if incomplete, 
the physician should characterize the 
degree of impairment as most nearly 
approximating either mild, moderate or 
severe in nature.  Additionally, the 
Veteran should be provided with testing as 
necessary, for example, if testing is 
required to determine whether the Veteran 
has any disorder or dysfunction of either 
the bowel or bladder secondary to multiple 
sclerosis.  

Psychiatric examination, to include 
examination of cognitive functions, should 
be conducted.  The psychiatrist should 
describe impairment due to depression or 
any other psychiatric disorder secondary 
to MS.  The examiner is requested to 
assign a numerical Global Assessment of 
Functioning (GAF) scale score to the 
Veteran's psychiatric disorder(s) due to 
MS and include an explanation of the 
assigned GAF. 

The Veteran should also be provided a VA 
ophthalmologic examination. Visual acuity, 
both corrected and uncorrected for each 
eye should be reported in detail.  The 
examiner should explain whether it is at 
least as likely as not that the Veteran 
has any visual disturbance, such as 
blurred vision, which is attributable to 
MS rather than to other diagnosed eye 
disorders, such as glaucoma, for which 
service connection is not in effect.   

A complete report of examination should be 
produced with a thorough description of 
the degree of impairment offered by all 
aspects of the Veteran's service-connected 
multiple sclerosis.  That report, with any 
associated consultation reports and 
reports of diagnostic and laboratory 
studies, should be associated with the 
Veteran's claims folder.

4.  When all directed development has been 
conducted and the records associated with 
the claims files, readjudicate the claim 
on appeal.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the appellant and her representative.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


